        Case 3:21-cv-01083-S Document 1 Filed 05/12/21               Page 1 of 7 PageID 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 JOSE CASTANEDA,
                                                                Civil Action No: 3:21-cv-1083
                             Plaintiff,

                                                                COMPLAINT
        -v.-

                                                                DEMAND FOR JURY TRIAL
 WELLS FARGO BANK, N.A.,

                         Defendant.


         NOW COMES, Plaintiff JOSE CASTANEDA, (“Plaintiff”), by and through his attorneys,

the SHAWN JAFFER LAW FIRM, and brings this Complaint against Defendant WELLS FARGO

BANK, N.A., (“Defendant”), and respectfully sets forth, complains, and alleges, upon information

and belief, the following:

                                    JURISDICTION AND VENUE

1.       Plaintiff brings this action for damages arising from Defendant’s violations of 47 U.S.C.

§227 et seq., commonly known as the Telephone Consumer Protection Act (“TCPA”).

2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 and 47 U.S.C.

§227(g)(2).

3.       The Court has supplemental jurisdiction for any state law claims under 28 U.S.C. §1367.

4.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2), being that the

acts and transactions occurred here, the Plaintiff resides here, and the Defendant transacts business

here.




                                            Page 1 of 7
      Case 3:21-cv-01083-S Document 1 Filed 05/12/21                 Page 2 of 7 PageID 2



                                     PARTIES AND SERVICE

5.      Plaintiff is a resident of the State of Texas, Kaufman County, residing at 850 Pole Bridge

Court, Combine, TX 75159.

6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

7.      Plaintiff is a “Consumer” meaning Plaintiff is a natural person who is allegedly obligated

to pay any debt.

8.      The “Consumer Debt” is an obligation or alleged obligation of the Plaintiff to pay any

money arising out of a transaction in which the money, property, or services which are the subject

of the transaction are primarily for personal, family, or household purposes.

9.      Defendant is a “Debt Collector” as defined under Tex. Fin. Code § 392.001(6).

10.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

11.     Defendant Wells Fargo Bank, N.A. is a South Dakota corporation and can be served with

process upon its registered agent, Corporation Service Company, for service of process at 211 E.

7th St, Ste 620 Austin, TX 78701.

12.     Defendant acted through its agents, employees, officers, members, volunteers, staffers,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers at all times relevant to the instant action.

                                   FACTUAL ALLEGATIONS

11.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

fully stated herein with the same force and effect as if the same were set forth at length herein.

12.     On or about December 15, 2020, Defendant filed an original petition against Plaintiff in

the 86th Judicial District Court (Case No. 106747-86) to collect on an alleged debt.




                                              Page 2 of 7
      Case 3:21-cv-01083-S Document 1 Filed 05/12/21                 Page 3 of 7 PageID 3



13.     Plaintiff began receiving phone calls from Defendant in January 2021 to his cellular phone,

(214) XXX-2254.

14.     On or about January 29, 2021, Plaintiff’s Counsel timely answered the original petition

filed by Defendant (Case No. 106747-86). See attached Exhibit A.

15.     Despite Plaintiff being represented by Counsel, Defendant continued to repeatedly call

Plaintiff directly.

16.     Between January 2021 and May 2021, Plaintiff received at least one hundred and four

(104) phone calls from Defendant. See call log screenshots attached as Exhibit B.

17.     Defendant bears the burden of proof to establish that it obtained prior express consent from

Plaintiff.

18.     At all times relevant to the instant action, Plaintiff was the subscriber, owner, and operator

of the cellular phone ending in -2254. Plaintiff is and always has been financially responsible for

the cellular phone and its services.

19.     Defendant knew Plaintiff’s phone number was a cellular telephone number before

Defendant made calls to Plaintiff’s phone number.

20.     Defendant never had express consent to text or call Plaintiff’s cellular telephones from an

automated telephone dialing system or otherwise.

21.     Defendant used an automated phone dialing system to call Plaintiff’s cellular phone.

22.     The automated telephone dialing system used to call Defendant has the capacity to store

telephone numbers.

23.     The automated telephone dialing system used to call Defendant has the capacity to call

telephone numbers automatically.




                                             Page 3 of 7
      Case 3:21-cv-01083-S Document 1 Filed 05/12/21                Page 4 of 7 PageID 4



24.     The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

capacity to call stored telephone numbers without human intervention.

25.     The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

capacity to call telephone numbers in sequential order.

26.     The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

capacity to call telephone numbers randomly.

27.     The telephone dialer system Defendant used to call Plaintiff’s cellular telephone number

selects telephone numbers to be called according to a protocol or strategy entered by Defendant.

28.     The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

simultaneously calls multiple persons.

                                  FIRST CAUSE OF ACTION
                      Violations of the Telephone Consumer Protection Act
                                       47 U.S.C. §227 et seq.

29.     Plaintiff re-alleges and incorporates by reference paragraphs in this Complaint as though

fully set forth herein.

30.     The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling or text messaging

persons on their cellular phone using an automatic telephone dialing system (“ATDS”) without

their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which

has the capacity…to store or produce telephone numbers to be called, using a random or sequential

number generator; and to dial such numbers.”

      1.   In the 9th Circuit case of Marks v Crunch San Diego, LLC the Court held:

                The U.S. Court of Appeals for the Ninth Circuit rejects the
                argument that a device cannot qualify as an automatic telephone
                dialing system unless it is fully automatic, meaning that it must
                operate without any human intervention whatsoever. By
                referring to the relevant device as an "automatic telephone

                                            Page 4 of 7
      Case 3:21-cv-01083-S Document 1 Filed 05/12/21                Page 5 of 7 PageID 5



                dialing system," Congress made clear that it was targeting
                equipment that could engage in automatic dialing, rather than
                equipment that operated without any human oversight or
                control. 47 U.S.C.S. § 227(a)(1).

Marks v. Crunch San Diego, LLC, No. 14-56834, 2018 U.S. App. LEXIS 26883, at *1 (9th Cir.

2018).

31.      Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. All phone calls were either silent and unresponsive when answered or

began with a silent pause followed by a click before a person answered. This points to the use of

an ATDS.

32.      Defendant violated the TCPA by calling Plaintiff’s cellular phone at least one hundred and

four (104) number of times using an ATDS without his consent.

33.      The calls placed by Defendant to Plaintiff were not for emergency purposes as defined by

the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).

34.      The Plaintiff was injured and harmed because the Defendant’s use of an automated

telephone dialing system to make unwanted and unconsented phone calls to Plaintiff have caused

an invasion of privacy, caused nuisance from receiving unwanted phone calls, have been an

intrusion of peace and privacy, and have caused harassment and annoyance to Plaintiff.

35.      Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for

at least $500.00 per call or text message. Moreover, Defendant’s willful and knowing violations

of the TCPA should trigger this Honorable Court’s ability to triple the damages to which Plaintiff

is otherwise entitled under 47 U.S.C. § 227(b)(3)(C).




                                            Page 5 of 7
       Case 3:21-cv-01083-S Document 1 Filed 05/12/21                Page 6 of 7 PageID 6



                                SECOND CAUSE OF ACTION
                           Violations of the Texas Debt Collection Act
                                Tex. Fin. Code Ann. §392 et seq.

36.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

fully stated herein with the same force and effect as if the same were set forth at length herein.

37.      This is an action for willful violation of the Texas Debt Collection Act, Tex. Fin. Code

Ann. § 392 et seq., (“TDCA”).

38.      Section §392.304(19) prohibits a debt collector from using any false representation or

deceptive means to collect a debt or obtain information concerning a consumer.

39.      Defendant violated §392.304(19) when it used deceptive means to collect an alleged debt

from Plaintiff by contacting him directly and disregarding Plaintiff’s Counsel’s representation.

40.      For these reasons, the Defendant is liable to the Plaintiff for statutory damages, actual

damages, costs, and reasonable attorney’s fees.

                                  DEMAND FOR JURY TRIAL

41. Plaintiff requests a trial by jury on all issues and counts so triable, pursuant to Rule 38 of the

      Federal Rules of Civil Procedure.

                                     PRAYER FOR RELIEF
      WHEREFORE, Plaintiff demands judgement from Defendant as follows:

         1. Awarding Plaintiff statutory damages of at least $500.00 per phone call/text message

             and treble damages pursuant to 47 U.S.C. §§227(b)(3)(B) & (C);

         2. Awarding Plaintiff statutory damages not less than $100 under the TDCA;

         3. Awarding Plaintiff actual damages under the TDCA;




                                             Page 6 of 7
    Case 3:21-cv-01083-S Document 1 Filed 05/12/21           Page 7 of 7 PageID 7



      4. Awarding Defendant costs of this action, including reasonable attorneys’ fees and

         expenses as allowed under the TDCA;

      5. Awarding Defendant such other and further relief as this Court may deem just and

         proper.



DATED: May 12, 2021                      Respectfully Submitted,



                                         SHAWN JAFFER LAW FIRM PLLC

                                         /s/ Shawn Jaffer__________
                                         Shawn Jaffer
                                         State Bar No: 24107817
                                         attorneys@jaffer.law
                                         8111 LBJ Fwy, Suite 350
                                         Dallas, Texas 75251
                                         Telephone: (214) 238-4855
                                         Facsimile: (888) 530-3910
                                         Attorneys for Plaintiff




                                       Page 7 of 7
